DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.	Claims 10-12 and 14-15 are cancelled. Claims 13 and 16-26 are withdrawn from further consideration.  Claims 1-9 are under consideration in this Office Action.

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cruz-Adalia et al., (Cell Host & Microbe. Vol. 15, Issue 5, May 14, 2014, Pages 611-622) in view of Skoberne et al., (J Clin Invest. 2008 Dec 1; 118(12):3990-4001).

The claims are drawn to a transinfected lymphocyte with a bacterium comprising a tumor antigen wherein the transinfected lymphocyte comprises the tumor antigen in the major histocompatibility complex I (MHC-I).
Cruz-Adalia et al., teach T cells kill bacteria captured by transinfection from dendritic cells.  Cruz-Adalia et al., showed that T cells take up bacteria from infected DCs by the process of transinfection, which requires direct contact between the two cells and is enhanced by antigen recognition. Prior to transfer, bacteria localize to the immunological synapse, an intimate DC/T cell contact structure that activates T cells. Strikingly, T cells efficiently eliminate the transinfecting bacteria within the first hours after infection. Transinfected T cells produced high levels of proinflammatory cytokines and were able to protect mice from bacterial challenge following adoptive transfer. Thus, 
Antigen presentation occurs through the formation of the immunological synapse (IS), an organized functional structure formed by the intimate contact between T cell and antigen-loaded APC. IS formation is the main mechanism of T cell activation, is crucial for the adaptive immune response and drives major morphological changes in the T cell, including massive actin rearrangements at the cell-to-cell contact zone. Moreover, the intimate contacts of APC and T cells during IS serve as platforms for exchange membranes, exosomes, and genetic material [Introduction]. 
Three different bacteria species (Salmonella enterica serovar enteritidis, Listeria monocytogenes, and Staphylococcus aureus) were used to infect naive or antigen-activated CD4+ T cells isolated from mice lymph nodes. All three bacteria infected CD4+ T cells very poorly compared to LPS-activated, mature, bone marrow-derived DCs (Figures 1A–1C). Similar results (poor bacterial infections) were observed using human primary T lymphoblasts compared to monocyte-derived DCs or HeLa cells, used as positive controls (Figures 1D–1F) [Results; page 612, col. 1].  Bacteria polarized toward the DC-T cell contact area during IS formation (Figures 2A–2C). Similar observations were made using infected human monocyte-derived DCs (hDCs) loaded with superantigen E (SEE) and human T lymphoblasts recognizing SEE (TCR bearing Vβ8+ chains (Figures 2D–2F). Moreover, bacteria were able to transinfect T cells from contacting infected DCs (Figures 2H and S2B–S2G)[Results; page 612, col. 1-2]. 
 After conjugate formation, intracellular bacteria in CD4+ T cells were detected by differential immunolabeling (Figure S3B). The maximal bacterial uptake by CD4+ T cells + T cells isolated from wild-type mice (with no specificity for OVAp) and OT-II mice (OVAp specific). Infection was reduced in T cells isolated from wild-type mice (Figure 3F), demonstrating that antigen specificity enhanced bacterial transfer [page 614, col. 1].  Figure 3 shows bacterial transinfection is enhanced by antigen presentation. Figure 4 teaches bacterial transinfection in human cell models.  To assess whether transinfection, and therefore bacteria killing and inflammatory cytokine secretion by CD4+ T cells, plays a role in bacterial clearance during in vivo infections, we performed adoptive transfer experiments. CD4+ T cells from OT-II (responding to OVA) or WT mice (not responding to OVA) were transferred into WT mice and tested for bacterial load in spleen and liver after bacterial (Listeria-OVA) challenge [page 616-617, col 2-1].
While Cruz-Adalia et al., teach a transinfected lymphocyte with a bacterium comprising an antigen; the transinfected lymphocyte does not comprises the tumor antigen in the major histocompatibility complex I (MHC-I).
Skoberne et al., teach approaches that optimally target a spectrum of antigens to DCs are urgently needed. Skoberne et al., reported the development of a platform for loading DCs with antigen. It is based on killed but metabolically active (KBMA) recombinant Listeria monocytogenes and facilitates both antigen delivery and maturation of human DCs. Highly attenuated KBMA L. monocytogenes were engineered to express an epitope of the melanoma-associated antigen MelanA/Mart-1 that is recognized by human CD8+ T cells when presented by the MHC class I molecule HLA-A*0201. The engineered KBMA L. monocytogenes induced human DC + T cells and lysis of patient-derived melanoma cells [abstract]. KBMA L. monocytogenes expressing full-length NY-ESO-1 protein, another melanoma-associated antigen, delivered the antigen for presentation by MHC class I and class II molecules independent of the MHC haplotype of the DC donor. A mouse therapeutic tumor model was used to show that KBMA L. monocytogenes efficiently targeted APCs in vivo to induce protective antitumor responses. Together, our data demonstrate that KBMA L. monocytogenes may be a powerful platform that can both deliver recombinant antigen to DCs for presentation and provide a potent DC-maturation stimulus, making it a potential cancer vaccine candidate [abstract]. 
KBMA recombinant L. monocytogenes can be used as an antigen-loading vector to target human DCs. KBMA L. monocytogenes encoding tumor antigens induce DC maturation, secretion of Th1-polarizing cytokines and type I interferons, and expression of the recombinant tumor antigen and confer potent antigen priming activity to these APCs. Once infected with KBMA L. monocytogenes expressing full-length NY-ESO-1 protein, DCs presented antigens in the context of both class I and class II MHC molecules by donors with different MHC haplotypes. Furthermore, antigen-primed CD8+ T cells acquired effector function and lysed a patient-derived melanoma tumor cell line. Thus, recombinant L. monocytogenes are a unique antigen delivery vehicle that can mature DCs for T cell priming, while simultaneously delivering both CD8+ and CD4+ T cell–restricted epitopes for presentation, independently of patient’s MHC restriction.

An ideal cancer vaccine would simultaneously induce CD8+ and CD4+ T cells. This can be made possible by using a vector that encodes a full-length cancer-relevant protein and preferentially targets APCs in vivo. Altogether, our studies show that KBMA ΔactAΔinlBΔuvrAB recombinant L. monocytogenes are a safe, efficient, and cost-effective method of antigen loading and activation/maturation of human DCs with great promise for successful clinical use [page 3995]. Unlike most viral vectors, L. monocytogenes constructs are not neutralized by preexisting L. monocytogenes–specific immunity. In addition, L. monocytogenes are not restricted by the length of heterologous sequence that can be inserted and thus allows the encoding of full-length proteins. This offers 2 advantages: (a) development of a vaccine or immune therapeutic that circumvents the problems of HLA restriction and (b) simultaneous priming of CD4+ and CD8+ T cells. The second is especially advantageous in tumor settings where CD4+ T cell licensing is necessary for long-term protective CD8+ T cell responses (43–45). We show that L. monocytogenes expressing full-length NY-ESO-1 protein efficiently delivered antigens for both MHC class I and class II presentation across different MHC restrictions. An ideal cancer vaccine would simultaneously induce CD8+ and CD4+ T cells. This can be made possible by using a vector that encodes a full-length cancer-relevant protein and preferentially targets APCs in vivo. Altogether, our studies show that KBMA ΔactAΔinlBΔuvrAB recombinant L. monocytogenes are a safe, efficient, and cost-effective method of antigen loading and activation/maturation of human DCs with great promise for successful clinical use [page 3997-3998].

prima facie obvious at the time of applicants’ invention to apply Skoberne et al’s tumor antigen in the MHC-I to the transinfected lymphocyte with a bacterium comprising a tumor antigen as taught by Cruz-Adalia et al., 
in order to provide an ideal cancer therapeutic that simultaneously induces CD8+ and CD4+ T cells. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the full length of heterologous sequence because the immune therapeutic that circumvents the problems of HLA restriction and simultaneously primes the of CD4+ and CD8+ T cells.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to transinfect a lymphocyte with a bacterium comprising a full length antigen, wherein there is no change in the respective function of the transfect lymphocyte, bacterium and tumor antigen, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Response to Arguments
4.	Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive. 
Applicants argue that claim 1 therefore differs from the subject-matter disclosed in Adalia in that a tumor antigen is processed by CD4+ T cells and displayed via MHC-I.
The claim requires a transinfected lymphocyte with a bacterium comprising a tumor antigen wherein the transinfected lymphocyte comprises the tumor antigen in the major histocompatibility complex I (MHC-I).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Cruz-Adalia et al., teach a transinfected lymphocyte with a bacterium comprising an antigen; the transinfected lymphocyte does not comprises the tumor antigen in the major histocompatibility complex I (MHC-I); which Skoberne et al., provides. Therefore, applying Skoberne et al’s tumor antigen in the MHC-I to the transinfected lymphocyte with a bacterium comprising a tumor antigen as taught by Cruz-Adalia et al., is obvious and advantageously provides an ideal cancer therapeutic that simultaneously induces CD8+ and CD4+ T cells.

Applicants argue that claim 1 would have not been obvious for the skilled person in view of Adalia because Adalia contains absolutely no pointers towards such a lymphocyte. Contrary to Applicants argument, Adalia et al., teach transinfected T cells + and CD8+   T lymphocytes.  
Applicants urge that Adalia et al., does not teach possibility of using a transinfected lymphocyte to activate effector CD8+T cells against the antigen displayed by said lymphocyte, or the fact that doing so would lead to a more effective activation that that induced by DC.  However, applicant is reminded that the claims are not drawn to possible uses of the traninfected T lymphocyte with a bacterium.  Instead that claims a drawn to the lymphocyte and composition. In this case, Adalia et al., in view of Skoberne er al., teach a transinfected lymphocyte with a bacterium comprising a tumor antigen wherein the transinfected lymphocyte comprises the tumor antigen in the major histocompatibility complex I (MHC-I). 
In response to applicant's arguments about the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
one of ordinary skill in the art would have a reasonable expectation of success by incorporating the full length of heterologous sequence because the immune therapeutic that circumvents the problems of HLA restriction and simultaneously primes the of CD4+ and CD8+ T cells.  
Therefore, applicants’ arguments are not found persuasive and the rejection is maintained. 


Conclusion
5.	No claims allowed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JANA A HINES/Primary Examiner, Art Unit 1645